Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/097,110 filed 11/13/2020 has been examined.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
outputting information associated with topics to user devices.
The limitation of outputting information associated with topics to user devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors” / “devices”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processors language, outputting in the context of this claim encompasses the user manually determining generic “information” using “topic” data. Similarly, the limitation(s) of obtaining; applying; providing; and receiving, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the processors language, obtaining; applying; providing; and receiving in the context of this claim encompasses the user manually generating a listing of
travel reservations based on generic target cost. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
collecting advertising scheduling data is a method of human activity in advertising/marketing
activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using processors to perform both the obtaining; applying; providing; and receiving and outputting steps. The processor(s) in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
outputting “information”) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform
both the obtaining; applying; providing; and receiving and outputting steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-8 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9 and 17, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 9 and 17 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 10-16 and 18-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 10-16 and 18-20  are also
directed towards non-statutory subject matter.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,860,642  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.

Current Application
US Patent 10,860,642 B2
1. A method implemented using one or more processors of a client device operated
by a user, comprising:
obtaining one or more digital media files created by the user with the client device;
at the client device, locally applying the one or more digital media files as input across
one or more trained machine learning models that are stored in memory of the client device,
wherein the one or more trained machine learning models generate output indicative of one or
more objects detected in each of the one or more digital media files;
providing, to a remote computing system, data indicative of the detected one or more
objects, without providing the one or more digital media files, wherein the providing causes the
remote computing system to identify one or more topics of potential relevance to the user based
on the detected one or more objects;
receiving, from the same remote computing system or a different remote computing
system, information associated with the one or more topics; and
proactively outputting the information associated with the one or more topics to the user
at the same client device or a different client device operated by the user.
2. The method of claim 1, wherein the providing causes the remote computing
system to formulate a search query based on the one or more topics, and the information
associated with the one or more topics comprises information that is responsive to the formulated
search query.
3. The method of claim 2, further comprising:
receiving, from the remote computing system, the search query; and
locally issuing the search query in order to receive, in response to the issuing, the
information that is responsive to the search query.
4. The method of claim 2, wherein the remote computing system uses the formulated
search query itself to obtain the information that is responsive to the formulated search query.
5. The method of claim 1, wherein the providing causes the remote computing
system to:
determine a frequency at which each of the one or more objects occurs across a corpus of
media files provided by a population of users; and
identify one or more topics of potential relevance to the user based on the frequencies at
which the one or more objects occur across the corpus, wherein a frequency at which a given
object occurs across the corpus is inversely related to a likelihood a topic is identified from the
object.
6. The method of claim 1, wherein the one or more digital media files comprise
digital images.
7. The method of claim 6, wherein one or more of the trained machine learning
models comprises a convolutional neural network.
8. The method of claim 1, wherein the one or more digital media files comprise
digital audio files, and the detected one or more objects comprise detected mentions of the one or
more objects in the audio data.
9. A client device comprising one or more processors and memory operably coupled
with the one or more processors, wherein the memory stores instructions that, in response to
execution of the instructions by one or more processors, cause the one or more processors to:
obtain one or more digital media files created by the user with the client device;
at the client device, locally apply the one or more digital media files as input across one
or more trained machine learning models that are stored in memory of the client device, wherein
the one or more trained machine learning models generate output indicative of one or more
objects detected in each of the one or more digital media files;
provide, to a remote computing system, data indicative of the detected one or more
objects, without providing the one or more digital media files, wherein the providing causes the
remote computing system to identify one or more topics of potential relevance to the user based
on the detected one or more objects;
receive, from the same remote computing system or a different remote computing system,
information associated with the one or more topics; and
proactively output the information associated with the one or more topics to the user at
the same client device or a different client device operated by the user.
10. The client device of claim 9, wherein the data indicative of the detected one or
more objects causes the remote computing system to formulate a search query based on the one
or more topics, and the information associated with the one or more topics comprises
information that is responsive to the formulated search query.
11. The client device of claim 10, further comprising instructions to:
receive, from the remote computing system, the search query; and
locally issue the search query in order to receive the information that is responsive to the
search query.
12. The client device of claim 10, wherein the remote computing system uses the
formulated search query itself to obtain the information that is responsive to the formulated
search query.
13. The client device of claim 9, wherein the data indicative of the detected one or
more objects causes the remote computing system to:
determine a frequency at which each of the one or more objects occurs across a corpus of
media files provided by a population of users; and
identify one or more topics of potential relevance to the user based on the frequencies at
which the one or more objects occur across the corpus, wherein a frequency at which a given
object occurs across the corpus is inversely related to a likelihood a topic is identified from the
object.
14. The client device of claim 9, wherein the one or more digital media files comprise
digital images.
15. The client device of claim 14, wherein one or more of the trained machine
learning models comprises a convolutional neural network.
16. The client device of claim 9, wherein the one or more digital media files comprise
digital audio files, and the detected one or more objects comprise detected mentions of the one or
more objects in the audio data.
17. At least one non-transitory computer-readable medium comprising instructions
that, in response to execution of the instructions by one or more processors of a client device,
cause the one or more processors to perform the following operations:
obtaining one or more digital media files created by the user with the client device;
at the client device, locally applying the one or more digital media files as input across
one or more trained machine learning models that are stored in memory of the client device,
wherein the one or more trained machine learning models generate output indicative of one or
more objects detected in each of the one or more digital media files;
providing, to a remote computing system, data indicative of the detected one or more
objects, without providing the one or more digital media files, wherein the providing causes the
remote computing system to identify one or more topics of potential relevance to the user based
on the detected one or more objects;
receiving, from the same remote computing system or a different remote computing
system, information associated with the one or more topics; and
proactively outputting the information associated with the one or more topics to the user
at the same client device or a different client device operated by the user.
18. The at least one non-transitory computer-readable medium of claim 17, wherein
the providing causes the remote computing system to formulate a search query based on the one
or more topics, and the information associated with the one or more topics comprises
information that is responsive to the formulated search query.
19. The at least one non-transitory computer-readable medium of claim 18, further
compnsmg:
receiving, from the remote computing system, the search query; and
locally issuing the search query in order to receive, in response to the issuing, the
information that is responsive to the search query.
20. The at least one non-transitory computer-readable medium of claim 18, wherein
the remote computing system uses the formulated search query itself to obtain the information
that is responsive to the formulated search query.
1. A method implemented using one or more processors, comprising:
receiving data indicative of one or more digital images from one or more client devices operated by a user;
identifying one or more objects detected in each of the one or more digital images by performing image recognition processing of the data indicative of the one or more digital images by one or more of the processors;
determining a frequency at which each of the one or more objects occurs across a corpus of digital images provided by a population of users;
identifying one or more topics of potential relevance to the user based on the frequencies at which the one or more objects occur across the corpus, wherein a frequency at which a given object occurs across the corpus is inversely related to a likelihood a topic is identified from the object;
formulating a search query based on the identified one or more topics; and
proactively causing information responsive to the formulated search query to be output at one or more of the client devices operated by the user.
2. The method of claim 1, wherein the data indicative of the one or more digital images comprises one or more feature vectors or reduced dimensionality embeddings extracted from the one or more digital images.
3. The method of claim 1, wherein the one or more topics of potential relevance to the user are further identified based on positions of the one or more objects in the one or more digital images.
4. The method of claim 1, wherein the one or more topics of potential relevance to the user are further identified based on measures of focus of the one or more objects in the one or more digital images.
5. The method of claim 1, wherein the one or more topics of potential relevance to the user are further identified based on whether the user created or retrieved the one or more digital images received from the one or more client devices.
6. A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:
receive data indicative of one or more digital images from one or more client devices operated by a user;
identify one or more objects detected in each of the one or more digital images by performing image processing of the data indicative of the one or more digital images by one or more of the processors;
determine a frequency at which each of the one or more objects occurs across a corpus of digital images provided by a population of users;
identify one or more topics of potential relevance to the user based on the frequencies of the one or more objects across the corpus, wherein a frequency of a given object across the corpus is inversely related to a likelihood a topic is identified from the object;
formulate a search query based on the identified one or more topics; and
proactively cause information responsive to the formulated search query to be output at one or more of the client devices operated by the user.
7. The system of claim 6, wherein the data indicative of the one or more digital images comprises one or more feature vectors or reduced dimensionality embeddings extracted from the one or more digital images.
8. The system of claim 6, wherein the one or more topics of potential relevance to the user are further identified based on positions of the one or more objects in the one or more digital images.
9. The system of claim 6, wherein the one or more topics of potential relevance to the user are further identified based on measures of focus of the one or more objects in the one or more digital images.
10. The system of claim 6, wherein the one or more topics of potential relevance to the user are further identified based on whether the user created or retrieved the one or more digital images received from the one or more client devices.
11. At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:
receive data indicative of one or more digital images from one or more client devices operated by a user;
identify one or more objects detected in each of the one or more digital images based on the data indicative of the one or more digital images;
determine a frequency at which each of the one or more objects occurs across a corpus of digital images provided by a population of users;
identify one or more topics of potential relevance to the user based on the frequencies of the one or more objects across the corpus, wherein a frequency of a given object across the corpus is inversely related to a likelihood a topic is identified from the object;
formulate a search query based on the identified one or more topics; and
proactively cause information responsive to the formulated search query to be output at one or more of the client devices operated by the user.
12. The at least one non-transitory computer-readable medium of claim 11, wherein the one or more topics of potential relevance to the user are further identified based on measures of focus of the one or more objects in the one or more digital images.
13. The method of claim 1, wherein the determining includes applying term frequency-inverse document frequency (“TF-IDF”).
14. The system of claim 1, wherein the frequency at which each of the one or more objects occurs across the corpus is determined via application of term frequency-inverse document frequency (“TF-IDF”).
15. The at least one non-transitory computer-readable medium of claim 11, wherein the frequency at which each of the one or more objects occurs across the corpus is determined via application of term frequency-inverse document frequency (“TF-IDF”).

























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ogawa et al., US Pub. No. 2021/0232577 A1. 

As to claim 1 (and substantially similar claim 9 and claim 17), Ogawa discloses a method implemented using one or more processors of a client device operated by a user, 
(Ogawa Fig. 15)
comprising:

obtaining one or more digital media files created by the user with the client device;
(Ogawa [0068] Step 2: The computing system (e.g. edge device(s) of the person and the data enablement platform) simultaneously "shadows" the user capturing data and meta data
creating multiple input data streams (e.g. vision, videos, sensor data, pictures, spoke language, audio, music, brain waves, nerve signals, etc.) in real time, and outputs one or
more master stream files.;
see also [0034] a user device 102 for interacting with one or more users . The user device 102 includes electronic hard ware components for processing data , data communication and for outputting data . In a preferred example embodiment , although not necessarily , the user device includes input devices;)

at the client device, locally applying the one or more digital media files as input across
one or more trained machine learning models that are stored in memory of the client device,
(Ogawa [0257] It is also appreciated that that the user device 102 is also equipped with onboard intelligent hardware capabilities (e.g. memory and processors) that can locally execute data science computations and AI computations.; 
See also [0224] Turning to FIG. 13, example computer or processor executable instructions are provided for biasing or modifying search queries. At block 1301, the computing system
monitors the person's human behavior. As noted earlier, this could be detected by monitoring various attributes about the person in real time and applying machine learning to classify
the person's behavior.;
see also [0033] computing processes are provided that can ingest human creativity using human inputs (e.g. oral data, text, pictures, musical riffs, white board drawings, gestures, dances, haptic inputs, brain waves, biological inputs, etc.), process and organize these creative inputs using data science, perform real time, autonomous searching, apply data science to
search results for supporting and contrasting results related to each topic, subtopic, etc., and provide results and recommendations to the human in real time)

wherein the one or more trained machine learning models generate output indicative of one or
more objects detected in each of the one or more digital media files;
(Ogawa teaches topic/environment detection using data science/machine learning see 
[0180] The user data and the environment data are sent, via the data network 108, to the data
enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autunm colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries
see also [0181] The device 1005 senses the environment data using the camera( s) and the microphone(s), such as the boat, the water, upward and downward rocking of the boat, sounds of the waves, sounds of the wind, etc. Other sensors could be used as well. This environment data and the user data is transmitted to the data enablement platform 105 in order to run search queries for content in relation to a given Topic A of the user's creative interest. The search queries, which are constructed on either the user device 1005 or the data enablement platform 109, or both, include content for the given Topic A and environment data. Therefore, feedback data includes content relevant to the given Topic A and includes aspects related to one or more of: a boat, the water, upward and downward rocking of the boat, sounds of the waves, sounds of the wind, etc. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.;
see also “data science/machine learning” [0069] Step 3: The computing system performs real time data science (e.g. STRIPA, machine learning, searches, etc.) on the data stream(s) to determine if the received data is new information or if information already exists in data stores.;
see also [0033] computing processes are provided that can ingest human creativity using human inputs (e.g. oral data, text, pictures, musical riffs, white board drawings, gestures, dances, haptic inputs, brain waves, biological inputs, etc.), process and organize these creative inputs using data science, perform real time, autonomous searching, apply data science to
search results for supporting and contrasting results related to each topic, subtopic, etc., and provide results and recommendations to the human in real time.)

providing, to a remote computing system, data indicative of the detected one or more
objects, without providing the one or more digital media files, wherein the providing causes the
remote computing system to identify one or more topics of potential relevance to the user based
on the detected one or more objects;
(Ogawa teaches sending detected topic/environment detection to run search queries to return relevant content/feedback i.e. “topics of potential relevance”
See [0180] The user data and the environment data are sent, via the data network 108, to the data enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autunm colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries
And [0180] As a result, the feedback data that is presented to the person is relevant to the person's environment and their Topic A. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.
see also [0181] The device 1005 senses the environment data using the camera( s) and the microphone(s), such as the boat, the water, upward and downward rocking of the boat, sounds of the waves, sounds of the wind, etc. Other sensors could be used as well. This environment data and the user data is transmitted to the data enablement platform 105 in order to run search queries for content in relation to a given Topic A of the user's creative interest. The search queries, which are constructed on either the user device 1005 or the data enablement platform 109, or both, include content for the given Topic A and environment data. Therefore, feedback data includes content relevant to the given Topic A and includes aspects related to one or more of: a boat, the water, upward and downward rocking of the boat, sounds of the waves, sounds of the wind, etc. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.;
see also “data science/machine learning” [0069] & [0033])

receiving, from the same remote computing system or a different remote computing
system, information associated with the one or more topics; 
(Ogawa teaches search queries returning  relevant content/feedback i.e. “topics of potential relevance”
See [0180] The user data and the environment data are sent, via the data network 108, to the data enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autumn colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries
And [0180] As a result, the feedback data that is presented to the person is relevant to the person's environment and their Topic A. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.;
And [0181])

and
proactively outputting the information associated with the one or more topics to the user
at the same client device or a different client device operated by the user
(Ogawa [0071] Step 4: The computing system presents the user with real time feedback results. This includes, for example, one or more of the following: classifying new information;
informing that data already exists; presenting meta data; presenting recommendations related to master file stream(s); presenting new data that is derived from the received data; and performing real time autonomous, 3rd party searches to output relevant/contextual results related to the master file stream(s).;
See also Ogawa teaching search queries returning  relevant content/feedback i.e. “topics of potential relevance” See [0180] The user data and the environment data are sent, via the data network 108, to the data enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autumn colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries
And [0180] As a result, the feedback data that is presented to the person is relevant to the person's environment and their Topic A. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.;
And [0181]) ).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply environmental topic detection as taught by Ogawa since it was known in the art that search systems use environmental topic detection to process and organize creative inputs using data science, perform real time, autonomous searching, apply data science to search results for supporting and contrasting results related to each topic, subtopic, etc., and provide results and recommendations to the human in real time and as a result, the human is not encumbered with the labor and time intensive research that might already be answered, solved, experimented, written, painted, etc. These efficient tools eliminate research time so that the person focuses on unique theories, thought works, and new artistic works ( e.g. what humans do very well). Furthermore, contextually relevant "shadow results" are presented or outputted to the user, which spurs more creative ideas and thoughts (Ogawa [0033]).

As to claim 2, Ogawa discloses the method of claim 1, wherein the providing causes the remote computing system to formulate a search query based on the one or more topics, 
(Ogawa teaching search queries returning  relevant content/feedback i.e. “topics of potential relevance” See [0180] The user data and the environment data are sent, via the data network 108, to the data enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autumn colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries)
and the information associated with the one or more topics comprises information that is responsive to the formulated search query
(Ogawa [0180] As a result, the feedback data that is presented to the person is relevant to the person's environment and their Topic A. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.;
See also [0071] Step 4: The computing system presents the user with real time feedback results. This includes, for example, one or more of the following: classifying new information;
informing that data already exists; presenting meta data; presenting recommendations related to master file stream(s); presenting new data that is derived from the received data; and performing real time autonomous, 3rd party searches to output relevant/contextual results related to the master file stream(s).).

As to claim 3, Ogawa discloses the method of claim 2, further comprising:
receiving, from the remote computing system, the search query; 
(Ogawa teaching search queries returning  relevant content/feedback i.e. “topics of potential relevance” See [0180] The user data and the environment data are sent, via the data network 108, to the data enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autumn colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries)
and
locally issuing the search query in order to receive, in response to the issuing, the
information that is responsive to the search query
(Ogawa [0056] In another example embodiment, the data inputs are processed locally on the user devices 102, and the resulting derivative data is transmitted to the data enablement
platform 109;
see also [0081] In another example embodiment, the one or more personal bots
locally execute the computations on one or more edge devices of the user, in order to perform one or more of the steps above.;
see also [0125] These components 602 or 603, or both, for example, include the hardware
and algorithms to locally compute data science ( e.g. STRIPA, machine learning), store data, execute intelligent searches, and to transmit and receive data ( e.g. via a transceiver).;
see also Ogawa [0257] It is also appreciated that that the user device 102 is also equipped with onboard intelligent hardware capabilities (e.g. memory and processors) that can locally execute data science computations and AI computations.;).

As to claim 4, Ogawa discloses the method of claim 2, wherein the remote computing system uses the formulated search query itself to obtain the information that is responsive to the formulated search query (Ogawa teaching search queries returning  relevant content/feedback i.e. “topics of potential relevance” See [0180] The user data and the environment data are sent, via the data network 108, to the data enablement platform 109 to run search queries. If the person's project is in relationship to a given Topic A, then the data enablement platform 109, for example, searches for the given Topic A that is also related to one or more of: winding paths, forests, autumn, autumn colors, birds, chirping sounds, wind, etc. In this way, the environment data biases the search queries;
 See also [0180] As a result, the feedback data that is presented to the person is relevant to the person's environment and their Topic A. In this way, the feedback data helps to inspire the person's creativity utilizing the person's immediate environment.;
See also [0071]).

As to claim 5, Ogawa discloses the method of claim 1, wherein the providing causes the remote computing system to:
determine a frequency at which each of the one or more objects occurs across a corpus of
media files provided by a population of users; 
(Ogawa [0175] Data can also be filtered based on constraints, such as date thresholds, cost thresholds, topic thresholds, data size thresholds, avoided key words, location constraints, etc.)
and
identify one or more topics of potential relevance to the user based on the frequencies at
which the one or more objects occur across the corpus, wherein a frequency at which a given
object occurs across the corpus is inversely related to a likelihood a topic is identified from the
object
(Ogawa [0175] Data can also be filtered based on constraints, such as date thresholds, cost thresholds, topic thresholds, data size thresholds, avoided key words, location constraints, etc.;
Sse also [0304] In another example aspect, the processor system is configured to compute the filtered subsequent data by identifying data from the subsequent search results that are
beyond one or more constraint thresholds, and delete this identified data.).

As to claim 6, Ogawa discloses the method of claim 1, wherein the one or more digital media files comprise digital images (Ogawa [0068] Step 2: The computing system (e.g. edge device(s)
of the person and the data enablement platform) simultaneously "shadows" the user capturing data and meta data creating multiple input data streams (e.g. vision, videos, sensor data, pictures, spoke language, audio, music, brain waves, nerve signals, etc.) in real time, and outputs one or more master stream files.;
see also [0180] These devices gather user data and environment data. For example, the environment data includes image data ( e.g. pictures or video, or both obtained by one or more cameras) of a winding path in the forest, colorful trees in autumn, the other plant life, and
animal life.).

As to claim 7, Ogawa discloses the method of claim 6, wherein one or more of the trained machine learning models comprises a convolutional neural network (Ogawa [0246] Deep Learning with region based convolutional neural networks (R-CNN);).

As to claim 8, Ogawa discloses the method of claim 1, wherein the one or more digital media files comprise digital audio files, and the detected one or more objects comprise detected mentions of the one or more objects in the audio data (Ogawa [0180] For example, the environment data includes image data ( e.g. pictures or video, or both obtained by one or more cameras) of a winding path in the forest, colorful trees in autumn, the other plant life, and
animal life. The environment data also includes, for example, audio data ( e.g. birds chirping, wind rustling leaves, etc. obtained by one or more microphones).;
 see also [0127] In an example embodiment, an input device or sensor detects a person speaking "Search for da Vinci human muscle pictures and look-a-likes". In response, the computing system automatically activates a personal bot for da Vinci human muscle pictures and a related creative work file. The personal bot generates search queries for da Vinci
human muscle pictures and for similar looking images.).

Referring to claim 10, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 16.

Referring to claim 18, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Du et al., US Patent No. 10,043,109 teaches a set of training images is obtained by analyzing text associated with various images to identify images likely demonstrating a visual attribute . Localization can be used to extract patches corresponding to these attributes , which can then have features or feature vectors determined to train , for example , a convolutional neural network . A query image can be received and analyzed using the trained network to determine a set of items whose images demonstrate visual similarity to the query image at least with respect to the attribute of interest . The similarity can be output from the network or determined using distances in attribute space . Content for at least a determined number of highest ranked , or most similar , items can then be provided in response to the query image;

Raichelgauz et al., US Pub. No. 20170206196 A1 teaches a system and method for recommending tags for a multimedia content element to be tagged. The method includes obtaining a plurality of signatures for the multimedia content element to be tagged, wherein each of the generated signatures represents a concept, wherein each concept is a collection of signatures and metadata representing the concept; correlating between the plurality of signatures to determine at least one context of the multimedia content element to be tagged; searching for at least one contextually related multimedia content element, wherein each contextually related multimedia content element matches at least one of the determined at least one context; and identifying at least one tag, wherein each identified tag is associated with at least one of the at least one contextually related multimedia content element; generating a recommendation including the identified at least one tag;

Can et al., US Patent No. 10,191,921, teaches A system provides image search results based on a query that includes an attribute or an association and a concept identifier. The query is input into a trained query model to define a search syntax for the query. The search syntax is submitted to an expanded annotated image database that includes a concept image of a concept identified by the concept identifier with a plurality of attributes associated with the concept and a plurality of associations associated with the concept. A query result is received based on matching the defined search syntax to one or more of the attributes or one
or more of the associations. The query result includes the concept image of the concept associated with the matched one or more of the attributes or one or more of the associations.
The concept image included in the received query result is presented in a display;
and
Ramesh et al, US Patent No.: US 10,706,098 teaches techniques for providing recommended keywords in response to an image-based query are disclosed herein. In particular, various embodiments utilize an image matching service to identify recommended search keywords associated with image data received from a user. The search keywords can be used to perform a keyword search to identify content associated with an image input that may be
relevant. For example, an image search query can be received from a user. The image search query may result in multiple different types of content that are associated with the image. The system may present keywords associated with matching images to allow a user to further refine their search and/or find other related products that may not match with the particular image. This enables users to quickly refine a search using keywords that may be difficult to
identify otherwise and to find the most relevant content for the user.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/12/2022